      Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 1 of 17




Carl J. Withroe (Idaho State Bar No. 7051)
carl.withroe.service@mooneywieland.com
MOONEY WIELAND PLLC
802 W. Bannock St., Ste 500
Boise, ID 83702
t: 208.401.9219
f: 208.401.9218

Andrew Rozynski, Esq. (NY# 5054465)*
arozynski@eandblaw.com
EISENBERG & BAUM, LLP
24 Union Square East, Fourth Floor
New York, NY 10003
212-353-8700 (tel.)
212-353-1708 (fax)

Attorneys for Plaintiff

* Pro hac vice admission sought and motion to be ﬁled




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO


Matthew Burgoyne,
                                                Case No.
                          Plaintiﬀ,
vs.                                             Complaint
Rock Creek Fireﬁghters Association, Inc.;
and Rock Creek Rural Fire Protection
District,
                          Defendants.



        Plaintiﬀ Matthew Burgoyne by and through his undersigned counsel, MOONEY

WIELAND PLLC and EISENBERG & BAUM, LLP, hereby ﬁles this Complaint against

Defendants and alleges as follows:



Complaint                                                              Page 1 of 17
       Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 2 of 17




                             PRELIMINARY STATEMENT

        1.     Plaintiﬀ Matthew Burgoyne is a deaf individual who is considered disabled

under federal and state antidiscrimination laws. Plaintiﬀ started working for Defendants as a

volunteer ﬁreﬁghter in or around November 2017. During Mr. Burgoyne’s employment,

Defendants discriminated against him due to his disability of deafness by, including but not

limited to, failing to provide reasonable accommodation and appropriate auxiliary aids and

services, abusing him verbally and mentally, treating him diﬀerently and inferior to

nondisabled ﬁreﬁghters, and terminating him in July 2019 based on his disability. Defendants’

conduct violated state and federal antidiscrimination laws.

        2.     Plaintiﬀ brings this action to compel Defendants to cease unlawful

discriminatory practices and implement policies and procedures that will ensure that deaf and

hard-of-hearing persons are free from discrimination. Plaintiﬀ seeks declaratory and equitable

relief; compensatory and punitive damages; and attorneys’ fees and costs to redress

Defendants’ unlawful disability discrimination in violation of Title I of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12111 et seq.; Section 504 of the Rehabilitation Act of

1973 (“RA”), 29 U.S.C. § 794; Idaho Human Rights Act (“IHRA”), Idaho Code § 67-5901, et

seq.

                                      THE PARTIES

        3.     Plaintiff Matthew Burgoyne is a 32-year-old deaf individual who

communicates primarily in American Sign Language (“ASL”), which is his expressed,

preferred, and most eﬀective means of communication. He is substantially limited in his major




Complaint                                                                          Page 2 of 17
      Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 3 of 17




life activities of hearing and speaking within the meaning of federal and state

antidiscrimination laws. Mr. Burgoyne was a volunteer ﬁreﬁghter with Rock Creek Rural Fire

Protection District until he was wrongfully ﬁred in July 2019.

        4.      Defendant Rock Creek Fireﬁghters Association, Inc. is a 501(c)(3) corporation

located at 1559 Main St. N., Kimberly, ID 83341. Defendant Rock Creek Rural Fire Protection

District is a local ﬁre department, duly organized pursuant to state law, Idaho Code §31-1401

et seq., currently serving eastern Twin Falls County and portions of northwestern Cassia

County, including the cities of Kimberly, Hansen, and Murtaugh. Defendant is located at 1559

Main St. N., Kimberly, ID 83341.

                                 JURISDICTION & VENUE

        5.      The Court has jurisdiction over the subject matter of the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiﬀ’s claims arising under the laws of the United States, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for Plaintiﬀ’s claims arising under

state and local laws.

        6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Defendants reside in this District and a substantial part of the events and omissions giving rise

to Plaintiﬀ’s claims occurred in this District.

                                 STATEMENT OF FACTS

        7.      Mr. Burgoyne is a 32-year-old deaf individual who communicates primarily in

American Sign Language (“ASL”), which is his expressed, preferred, and most eﬀective means

of communication.




Complaint                                                                             Page 3 of 17
      Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 4 of 17




        8.      Mr. Burgoyne’s disability did not stop him from accomplishing many diﬀerent

matters in his life, such as working as a truck driver and an instructor for scuba diving and

CPR, obtaining a Commercial Driver License, receiving a certiﬁcate for heavy machinery, and

volunteering as a scuba diver and performing ropes rescues.

        9.      Mr. Burgoyne started working as a volunteer ﬁreﬁghter for Defendants in

November 2017.

        10.     Mr. Burgoyne was a competent ﬁreﬁghter who was able to perform essential

functions of his job; he completed approximately 60 classes, which is over 160 hours of

training. He also responded to approximately 50 calls.

        11.     As part of Mr. Burgoyne’s job, he had to attend staﬀ meetings with his

supervisors and coworkers to discuss various information that the ﬁreﬁghters need to know to

perform their duties and for their safety.

        12.     Mr. Burgoyne requested reasonable accommodation, such as an ASL

interpreter, to enable eﬀective communication during these staﬀ meetings.

        13.     However, Defendants ignored and refused Mr. Burgoyne’s requests for

accommodation for these meetings.

        14.     As part of Mr. Burgoyne’s job, he had to receive various trainings to perform

his duties and for his safety.

        15.     Mr. Burgoyne requested reasonable accommodation to enable eﬀective

communication, such as an ASL interpreter, for these trainings.




Complaint                                                                         Page 4 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 5 of 17




        16.        However, Defendants refused Mr. Burgoyne’s requests for accommodation for

these trainings.

        17.        Before the new Fire Chief Aaron Zent took oﬃce, Mr. Burgoyne had

permission to talk to other agencies. For example, in or about June 2018, Mr. Burgoyne was

given permission by Captain Freeman and the prior Chief to contact Southern Idaho Regional

Communications Center (“SIRCOMM”), a regional dispatch center, to ﬁnd a way to

communicate with the dispatcher. They were able to set up a communication system via text

messages, where Mr. Burgoyne could inform the dispatcher that he is en route to the station,

or the dispatcher to relay information to Mr. Burgoyne from other oﬃcers.

        18.        However, Defendants prevented Mr. Burgoyne from speaking with outside

agencies in attempting to establish reasonable accommodation.

        19.        Mr. Burgoyne was also treated diﬀerently and lesser than other ﬁreﬁghters.

For example:

        a. He was put on standby on most ﬁre calls. He was not allowed to do certain jobs

              while new ﬁreﬁghters were allowed, although he had certiﬁcates and the new

              ﬁreﬁghters did not.

        b. At one mutual aid call with Twin Falls ﬁre department, he was asked to stay in the

              command truck. He had to sit in the truck for four (4) hours while even the new

              ﬁreﬁghters were working on the scene. All he did was ﬁll up an air bottle back to

              the station and clean up the scene after. When Mr. Burgoyne politely asked

              Assistant Chief Greg Vawser about why he was told to stay in the truck the whole




Complaint                                                                           Page 5 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 6 of 17




            time, Assistant Chief Vawser got upset for questioning his command and gave Mr.

            Burgoyne a warning.

       c. Mr. Burgoyne tried to work with Captain Jason Freeman about working in a

            wildland ﬁre ﬁghting job and getting a certiﬁcation for the job, but his requests

            were ignored.

       d. He had to research on his own for some communication system that will assist him

            to perform his job better, but with the prior Chief Jason Keller gone, he was not

            able to get the support he needed.

       e. He was allowed to do station shift coverage with the prior Chief Jason Keller and

            did it for three times. When the prior Chief Jason Keller left, he was told that he

            can no longer do it as one needs to be certiﬁed to do station shift coverage.

            However, he found out that even new ﬁreﬁghters who are not certiﬁed have been

            doing the shift coverage.

       f. When he requested certain items from the station, he was often denied because

            Defendants did not have enough or did not have budget for the items. However,

            he saw new ﬁreﬁghters getting the item before him. For example, the National

            Fire Protection Association’s code 1841 speciﬁes that turnout gear must be retired

            from service no more than ten (10) years after the manufacturing date. Mr.

            Burgoyne was left with expired turnout gears and no equipment. However, new

            ﬁreﬁghters were given all new turnout gears and equipment. Also, he had to

            purchase his own light and battery cable cutter, etc.




Complaint                                                                           Page 6 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 7 of 17




       g. During a ﬂashover training, everyone is equipped with self-contained breathing

             apparatus (“SCBA”). When one of the captains was speaking through the mask to

             him and he had to ask others without masks to explain to him what was going on.

             When this happened, the captain and other ﬁreﬁghters laughed at him for not

             understanding.

       h. He was not allowed to drive big trucks although he was a truck driver for thirteen

             years with a clean record.

       i. Mr. Burgoyne put up his name along with “Deaf Fireﬁghter” on his locker to make

             him feel proud. A couple days later, Captain Stacey Thomas ripped the label oﬀ

             from the locker without any explanation. Mr. Burgoyne asked Driver Operator

             Taylor Hunsaker if he had any more of the name plates for the locker to just put

             his name on it, but when Mr. Burgoyne came to the station the next day, he found

             out that a food paper plate was put up on his locker.

       20.      Mr. Burgoyne was repeatedly subject to verbal abuse by his colleagues who

made discriminatory and derogatory remarks at him, such as “retarded.”

       21.      Because of Defendants’ failure to accommodate Mr. Burgoyne, he had to

research and ﬁgure out many diﬀerent things on his own to perform his job.

       22.      When Mr. Burgoyne tried to stand up for himself, he was often dismissed and

laughed at by Defendants’ employees. For example, On February 20, 2019, when Mr.

Burgoyne arrived at the station he found out that he did not receive any messages via radio,

paging, or texts regarding a recent ﬁre investigation. When he raised these communication




Complaint                                                                          Page 7 of 17
      Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 8 of 17




issues with Fireﬁghter Dirks, who is in charge of radios and pagers, Dirks said that they were

too busy to do anything. Mr. Burgoyne tried to explain to Dirks that he was be able to

communicate with the dispatchers during the call outs and Dirks said that things cannot be

always like that. Mr. Burgoyne also explained to Dirks that he has worked with Deputy

Director Matt Dorsey and Director Hope Lindsey from SIRCOMM for a while to set up the

communication system to make it a successful communication. Dirks said that he was surprised

that SIRCOMM got a cell phone, just to communicate with Mr. Burgoyne. Dirks also said he

thought it was a waste of time and would mess up the communication system. Dirks also

laughed at Mr. Burgoyne and told him not to speak with SIRCOMM anymore. Another

ﬁreﬁghter also laughed at Mr. Burgoyne along with Dirks.

        23.     Because of the discrimination he experienced by Defendants and its

employees, Mr. Burgoyne suﬀered extreme emotional distress and depression. Because of the

discrimination, he had suicidal thoughts and had to get professional help. He was diagnosed

as having a personality disorder that cause clinically signiﬁcant distress or impairment in social,

occupational, or other important areas of functioning.

        24.     Mr. Burgoyne made internal complaints about the discrimination he

experienced.

        25.     On July 3, 2019, Mr. Burgoyne was terminated by Defendants. Speciﬁcally,

the termination letter from the Fire Chief Aaron Zent stated that:

        The reason that you are being terminated is for multiple counts of
        insubordination. Matthew, you were directed in a meeting on June 12th, 2019
        to bring all of your concerns and questions to me for all department issues. On
        Tuesday, June 18th, we had a conversation via text message that I gave you



Complaint                                                                               Page 8 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 9 of 17




       direct orders that you were to come to me for needs and not go to other
       organizations. You chose to continue to text SIRCOMM even though I told
       you multiple times that did not need to happen. Your actions disrupted the
       operations of a highly stressful dispatch center.

       Prior to training starting on Monday, July 1st, 2019, the department had a
       discussion about training and goals of FF I certiﬁcation as a standard. Tuesday
       morning, you texted Chris Nelsen and asked him questions about FFl, and the
       discussion at training. As previously discussed, you are to come to me with ail
       questions and concerns. You ﬁnally texted me about FFI at 5:11 pm, and I
       responded to you quickly and gave you all of the information that you needed.

       26.     However, there was no insubordination that warranted Mr. Burgoyne’s

termination. As noted above, Mr. Burgoyne had permission to talk to other agencies, including

SIRCOMM. Mr. Burgoyne had to contact the other agencies himself because Defendants

failed to accommodate him. On July 1st, 2019, there was a department meeting with everyone

before a training. Chris Nelson was talking to everyone about the requirements and classes to

meet their level until Chief Aaron Zent showed up a bit later. On July 2, 2019, Mr. Burgoyne

had to contact Chris Nelson because no one explained to him what Chris Nelson was saying

during the meeting. There was no response from him until that afternoon so Mr. Burgoyne

texted Chief Aaron Zent about it and he responded back with some of information. Mr.

Burgoyne took some more online classes. On July 3, 2019, Mr. Burgoyne texted Chief Aaron

Zent to inform him that the online classes are done. He was ﬁred that day.

       27.     According to Defendants’ Employee Policy Manual, the oﬀense of

insubordination in non-emergency situation is deﬁned as “Willful disregard of a direct order.”

The penalties of the 1st oﬀense is “Verbal to Written,” the 2nd oﬀense is “Written to

Suspension,” and the 3rd oﬀense is “Suspension (up to 10 shifts) to Termination.”




Complaint                                                                           Page 9 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 10 of 17




       28.     Mr. Burgoyne was not given any suspension for an insubordination during his

time with Defendants.

       29.     On July 30, 2019, Mr. Burgoyne’s appeal hearing for the termination took

place before the Fire Commission, which upheld the termination.

       30.     Mr. Burgoyne was, at all times, qualiﬁed to perform all functions of his job

with reasonable accommodation.

       31.     Despite Mr. Burgoyne’s best eﬀorts, Defendants and its employees treated

Plaintiﬀ in a way that is deliberately indiﬀerent because of his disability, and have repeatedly

failed to accommodate Plaintiﬀ’s disability.

       32.     The discriminatory behaviors continued throughout Mr. Burgoyne’s

employment, and got worse after the prior Chief resigned. During his employment and

throughout the present day, Mr. Burgoyne suﬀered and continues to suﬀer from

embarrassment, violation of his civil rights, emotional distress, and irreparable damage to his

reputation and career prospects.

                               CONDITION PRECEDENT

       33.     Pursuant to the requirements of the 42 U.S.C. § 2000e-5, Plaintiﬀ ﬁled a

timely Charge of Discrimination with the Equal Employment Opportunity Commission

(“EEOC”) and Idaho Human Rights Commission (“IHRC”) on September, 13, 2019.

       34.     The IHRC issued a Notice of Right to Sue on August 10, 2020.

       35.     The EEOC issued a Notice of Right to Sue on September 29, 2020.




Complaint                                                                           Page 10 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 11 of 17




         36.    This Complaint is timely in that it was ﬁled within ninety (90) days of the

issuance of the Notice of the Right to Sue by the IHRC and the EEOC.

         37.    Therefore, Plaintiﬀ has satisﬁed any and all conditions precedent to the ﬁling

of his Complaint.

                     CLAIM I: VIOLATIONS OF TITLE I OF THE
                       AMERICANS WITH DISABILITIES ACT

         38.    Plaintiﬀ repeats and re-alleges all preceding paragraphs in support of this

claim.

         39.    At all times relevant to this action, Title I of the ADA, 42 U.S.C. §§ 12111, et

seq. has been in full force and eﬀect and has applied to Defendants’ conduct.

         40.    At all times relevant to this action, Plaintiﬀ has been substantially limited in

the major life activity of hearing. Accordingly, he is an individual with a disability within the

meaning of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12102(2).

         41.    Defendants are a covered entity and an employer within the meaning of Title

I of the ADA, 42 U.S.C. §§ 12111(2) and 12111(5), respectively.

         42.    Title I of the ADA provides that “[n]o covered entity shall discriminate against

a qualiﬁed individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and

other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

         43.    Title I of the ADA deﬁnes discrimination to include “limiting, segregating, or

classifying a job applicant or employee in a way that adversely aﬀects the opportunities or




Complaint                                                                            Page 11 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 12 of 17




status of such applicant or employee because of the disability of such applicant or employee.”

42 U.S.C. § 12112(b)(1).

        44.     Title I of the ADA further deﬁnes discrimination to include utilizing

standards, criteria, or methods of administration that have the eﬀect of discrimination on the

basis of disability, or that perpetuate the discrimination of others who are subject to common

administrative control. 42 U.S.C. § 12112(b)(3).

        45.     Title I of the ADA further deﬁnes discrimination to include “not making

reasonable accommodations to the known physical or mental limitations of an otherwise

qualiﬁed individual with a disability who is an applicant or employee, unless such covered

entity can demonstrate that the accommodation would impose an undue hardship on the

operation of the business of such covered entity.” 42 U.S.C. § 12112(b)(5)(A).

        46.     Title I of the ADA further deﬁnes discrimination to include “denying

employment opportunities to a job applicant or employee who is an otherwise qualiﬁed

individual with a disability, if such denial is based on the need of such covered entity to make

reasonable accommodation to the physical or mental impairments of the employee or

applicant.” 42 U.S.C. § 12112(b)(5)(B).

        47.     The ADA prohibits retaliation, stating that “[n]o person shall discriminate

against any individual because such individual has opposed any act or practice made unlawful

by [the ADA] or because such individual made a charge, testiﬁed, assisted, or participated in

any manner in an investigation, proceeding, or hearing under [the ADA].” 42 U.S.C. §

12203(a).




Complaint                                                                           Page 12 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 13 of 17




        48.     The ADA further prohibits retaliation, stating that “[i]t shall be unlawful to

coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of,

or on account of his or her having exercised or enjoyed, or on account of his or her having

aided or encouraged any other individual in the exercise or enjoyment of, any right granted or

protected by this chapter.” 42 U.S.C. § 12203(b).

        49.     Defendants discriminated against Plaintiﬀ on the basis of his disability by

discriminating against him in regard to the terms, conditions, and privileges of employment

in violation of 42 U.S.C. § 12112(a); limiting him in a way that adversely aﬀects his

opportunities and status in violation of 42 U.S.C. § 12112(b)(1); using methods of

administration that have the eﬀect of discrimination on the basis of disability in violation of

42 U.S.C. § 12112(b)(3); failing to make reasonable accommodations in violation of 42 U.S.C.

§ 12112(b)(5)(A); denying employment opportunities based on the need to make such

accommodations in violation of 42 U.S.C. § 12112(b)(5)(B); retaliating against Plaintiﬀ for

asserting his ADA rights in violation of 42 U.S.C. § 12203(a); and threatening and interfering

with Plaintiﬀ’s exercise of his ADA rights in violation of 42 U.S.C. § 12203(b).

        50.     On information and belief, discrimination against deaf and hard of hearing

individuals is the result of a policy and/or practice of Defendants to limit, restrict, or segregate

employees based on their disability.

        51.     As set out above, absent injunctive relief there is a clear risk that Defendants’

actions will recur with Plaintiﬀ and/or additional deaf employees.




Complaint                                                                               Page 13 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 14 of 17




         52.    Plaintiﬀ is therefore entitled to compensatory and punitive damages,

injunctive relief, and an award of attorney’s fees, costs, and disbursements pursuant to the

ADA, 42 U.S.C. § 12117(a).

                     CLAIM II: VIOLATIONS OF SECTION 504 OF
                           THE REHABILITATION ACT

         53.    Plaintiﬀ repeats and re-alleges all preceding paragraphs in support of this

claim.

         54.    At all times relevant to this action, Section 504 of the Rehabilitation Act, 29

U.S.C. § 794 has been in full force and eﬀect and has applied to the Defendants’ conduct.

         55.    At all times relevant to this action, Plaintiﬀ has had a substantial limitation to

the major life activities of hearing, speaking, and reading, and has been an individual with a

disability within the meaning of the Rehabilitation Act. 29 U.S.C. § 705(9).

         56.    At all times relevant to this action, Defendants have been a program or activity

receiving federal ﬁnancial assistance pursuant to 29 U.S.C. § 794(b).

         57.    Pursuant to Section 504 of the Rehabilitation Act, “[n]o otherwise qualiﬁed

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from

the participation in, be denied the beneﬁts of, or be subjected to discrimination under any

program or activity receiving Federal ﬁnancial assistance.” 29 U.S.C. § 794.

         58.    Defendants subjected Plaintiﬀ to discrimination, solely on the basis of

disability, in violation of 29 U.S.C. § 794.

         59.    Plaintiﬀ is therefore entitled to compensatory damages, injunctive relief, and

an award of attorney’s fees, costs, and disbursements, pursuant to 29 U.S.C. § 794(a).



Complaint                                                                                Page 14 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 15 of 17




               CLAIM III: VIOLATIONS OF IDAHO HUMAN RIGHTS ACT

         60.     Plaintiﬀ repeats and re-alleges all preceding paragraphs in support of this

claim.

         61.     At all times relevant to this action, the Idaho Human Rights Act, Idaho Code

§ 67-5901, et seq. has been in full force and eﬀect and has applied to Defendants’ conduct.

         62.     At all times relevant to this action, Plaintiﬀ has had substantial impairments

to the major life activities of hearing, speaking, and reading and has been a qualiﬁed individual

with a disability within the meaning of § 67-5902.

         63.     At all times relevant to this action, Defendants have been an employer within

the meaning of § 67-5902.

         64.     Pursuant to § 67-5902, it is discrimination “[f]or an employer to fail or refuse

to hire, to discharge, or to otherwise discriminate against an individual with respect to

compensation or the terms, conditions or privileges of employment or to reduce the wage of

any employee in order to comply with this chapter,” against any person “because of, or on the

basis of, disability.”

         65.     Defendants subjected Plaintiﬀ to discrimination “because of, or on the basis

of, disability” in violation of the Idaho Human Rights Act.

         66.     Plaintiﬀ is therefore entitled to compensatory damages and injunctive relief

pursuant to § 67-5908.




Complaint                                                                            Page 15 of 17
     Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 16 of 17




                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiﬀ respectfully prays that this Court grant the following relief

against Defendants:

       A.      Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ policies, procedures, and practices have subjected Plaintiﬀ

to unlawful discrimination in violation of Title I of the ADA, the RA, and the IHRA.

       B.      Award to Plaintiﬀ:

              i. Compensatory damages pursuant to the ADA, the RA, and the IHRA;

             ii. Punitive damages pursuant to the ADA;

             iii. Reasonable costs and attorneys’ fees pursuant to the ADA and the RA;

             iv. Interest on all amounts at the highest rates and from the earliest dates allowed

                 by law;

             v. Any and all other relief, including back pay or front pay, that this Court ﬁnds

                 necessary and appropriate.




Complaint                                                                            Page 16 of 17
    Case 1:20-cv-00511-CWD Document 1 Filed 11/04/20 Page 17 of 17




Dated November 4, 2020




                                     Carl J. Withroe, ISB No. 7051
                                     carl.withroe.service@mooneywieland.com
                                     MOONEY WIELAND PLLC
                                     802 W. Bannock St., Ste 500
                                     Boise, ID 83702
                                     t: 208.401.9219
                                     f: 208.401.9218

        `


                                     Andrew Rozynski, Esq. (NY# 5054465)
                                     arozynski@eandblaw.com
                                     EISENBERG & BAUM, LLP
                                     24 Union Square East, Fourth Floor
                                     New York, NY 10003
                                     t: 212-353-8700
                                     f: 212-353-1708

                                     Attorneys for Plaintiﬀ




Complaint                                                         Page 17 of 17
